Gantt, P. J.
The defendant was indicted in the circuit court of New Madrid county for rape. He was tried and convicted at the March term, 1889, and sentenced to the penitentiary for a term of ninety-nine years. He has appealed from that judgment to this court.
The record before us shows no arraignment of the defendant, and it results from repeated decisions of this court the judgment must be reversed and a new trial granted. As the prisoner is in the penitentiary, it will be ordered that he be taken therefrom and remitted to the custody of the sheriff of New Madrid county, and committed to the jail of said county. State v. Pickles, 65 Mo. 431; State v. Barnett, 63 Mo. 300; State v. Davidson, 73 Mo. 428.
II. There were other points relating to the-examination of witnesses, and remarks of counsel, but. as these matters are not likely to occur again, and the-rules of law in such cases are so well settled, we deem it unnecessary to incumber this record with a discussion of the various questions raised.
The judgment is reversed and cause remanded for new trial, and the warden directed to turn the prisoner over to the sheriff of New Madrid county, who is directed to receive him and commit him to custody in his county according to law.
All concur.